Exhibit 99.1 [Missing Graphic Reference] Press Release For Immediate News Release July 14, 2010 Mission West Properties Announces Second Quarter 2010 Operating Results Cupertino, CA – Mission West Properties, Inc. (NASDAQ: MSW) reported today that Funds From Operations (“FFO”) for the quarter ended June 30, 2010 was approximately $16,559,000, or $0.16 per diluted common share, (considering the potential effect of all O.P. units being exchanged for shares of the Company’s common stock) as compared to approximately $14,189,000, or $0.13 per diluted common share, for the same period in 2009. Realized gain from investment in marketable securities accounted for approximately $2,215,000, or $0.02 per diluted common share, and litigation proceeds accounted for approximately $903,000, or $0.01 per diluted common share, for the quarter ended June 30, 2010. Unrealized gain from investment in marketable securities accounted for approximately $2,433,000, or $0.02 per diluted common share, for the quarter ended June 30, 2009. A net increase in the provision related to the Hellyer Avenue Limited Partnership litigation accounted for approximately $1,300,000 in interest expense, or ($0.01) per diluted common share, for the quarter ended June 30, 2009. On a sequential quarter basis, FFO for the quarter ended March 31, 2010 was approximately $0.16 per diluted common share. For the six months ended June 30, 2010, FFO increased to $33,066,000, or $0.31 per diluted common share, from FFO of $26,259,000, or $0.25 per diluted common share, for the six months ended June 30, 2009. Realized gain from investment in marketable securities and litigation proceeds accounted for approximately $0.05 per diluted common share for the six months ended June 30, 2010. Net income for the quarter ended June 30, 2010 was approximately $10,041,000 as compared to approximately $7,189,000 for the quarter ended June 30, 2009. Net income per diluted share available to common stockholders was approximately $0.11 for the quarter ended June 30, 2010 compared to $0.08 for the quarter ended June 30, 2009, a per share increase of approximately 38%. Net income for the six months ended June 30, 2010 was approximately $20,185,000 as compared to approximately $12,823,000 for the six months ended June 30, 2009. For the six months ended June 30, 2010, net income per diluted share available to common stockholders was $0.22, up from $0.15 a year ago, a per share increase of approximately 47%. Realized gain from investment in marketable securities and litigation proceeds accounted for approximately $0.05 per diluted common share for the six months ended June 30, 2010. The Company’s cost of marketable securities was approximately $6,610,000. During the holding period, the Company received approximately $298,000 in cash dividends. In the second quarter of 2010, the Company sold all of its marketable securities realizing a net cash gain of approximately $9,601,000. Company Profile Mission West Properties, Inc. operates as a self-managed, self-administered and fully integrated REIT engaged in the management, leasing, marketing, development and acquisition of commercial R&D properties, primarily located in the Silicon Valley portion of the San Francisco Bay Area. Currently, the Company manages 112 properties totaling approximately 8.1 million rentable square feet. For additional information, please contact Investor Relations at 408-725-0700. The matters described herein contain forward-looking statements.Such statements can be identified by the use of forward-looking terminology such as “will,” “anticipate,” “estimate,” “expect,” “intends,” or similar words.Forward-looking statements involve a number of risks, uncertainties or other factors beyond the Company’s control, which may cause material differences in actual results, performance or other expectations.These factors include, but are not limited to, the ability to complete acquisitions under the Berg Land Holdings Option Agreement with the Berg Group and other factors detailed in the Company’s registration statements, and periodic filings with the Securities & Exchange Commission. MISSION WEST PROPERTIES, INC. SELECTED FINANCIAL DATA (In thousands, except share, per share and property data amounts) Three Months Ended Jun 30, 2010 Three Months Ended Jun 30, 2009 Six Months Ended Jun 30, 2010 Six Months Ended Jun 30, 2009 OPERATING REVENUES: Rental income $ Tenant reimbursements Other income Total operating revenues OPERATING EXPENSES: Operating and maintenance Real estate taxes General and administrative Depreciation and amortization Total operating expenses Operating income OTHER INCOME (EXPENSES): Equity in earnings of unconsolidated joint venture 75 Interest and dividend income - 50 Realized gain from investment - - Unrealized gain (loss) from investment - ) Interest expense ) Interest expense – related parties ) Net income Net income attributable to noncontrolling interests ) Net income available to common stockholders $ Net income per share to common stockholders: Basic $ Diluted $ Weighted average shares of common stock (basic) Weighted average shares of common stock (diluted) Weighted average O.P. units outstanding FUNDS FROM OPERATIONS Funds from operations $ Funds from operations per share (2) $ Outstanding common stock Outstanding O.P. units Weighted average O.P. units and common stock outstanding (diluted) FUNDS FROM OPERATIONS CALCULATION Three Months Ended Jun 30, 2010 Three Months Ended Jun 30, 2009 Six Months Ended Jun 30, 2010 Six Months Ended Jun 30, 2009 Net income $ Add: Depreciation and amortization Depreciation and amortization in unconsolidated joint venture 60 60 Less: Noncontrolling interests in joint ventures ) Funds from operations $ Funds From Operations (“FFO”) is a non-GAAP financial measurement used by real estate investment trusts (“REITs”) to measure and compare operating performance. As defined by NAREIT, FFO represents net income (loss) (computed in accordance with GAAP, accounting principles generally accepted in the United States of America), excluding gains (or losses) from debt restructuring and sales of property, plus real estate related depreciation and amortization (excluding amortization of deferred financing costs and depreciation of non-real estate assets) and after adjustments for unconsolidated partnerships and joint ventures. Management considers FFO to be an appropriate supplemental measure of the Company’s operating and financial performance because when compared year over year, it reflects the impact to operations from trends in occupancy rates, rental rates, operating costs, general and administrative expenses and interest costs, providing a perspective not immediately apparent from net income.In addition, management believes that FFO provides useful information about the Company’s financial performance when compared to other REITs since FFO is generally recognized as the industry standard for reporting the operations of REITs. FFO should neither be considered as an alternative for net income as a measure of profitability nor is it comparable to cash flows provided by operating activities determined in accordance with GAAP. FFO is not comparable to similarly entitled items reported by other REITs that do not define them exactly as we define FFO. PROPERTY AND OTHER DATA: Three Months Ended Jun 30, 2010 Three Months Ended Jun 30, 2009 Six Months Ended Jun 30, 2010 Six Months Ended Jun 30, 2009 Total properties, end of period Total square feet, end of period Average monthly rental revenue per square foot (3) $ Occupancy for leased properties % Straight-line rent $
